Action by the plaintiffs, husband and wife, to recover damages for personal injuries sustained by the plaintiff wife and for medical expenses and loss of services by the plaintiff husband, resulting from the claimed negligence of the defendant in the maintenance of the landing or step of a stairway in a multiple dwelling house owned and controlled by the defendant and in which the plaintiffs were tenants. Judgment in favor of the plaintiffs and against the defendant unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.